DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0217305 A1 (Park) in view of WO 2011/083214 A1 (Berthaud).
With respect to claim 1: Park discloses a refrigerator comprising: a main body (cabinet 1) provided in which a storage chamber (refrigerator compartment 3) is provided; 5a shelf (shelf 10) configured to partition the storage chamber in an up-down direction; and a shelf bracket (supporting member 30) configured to support the shelf, wherein the shelf bracket comprises a seating portion (top portion of supporting member 30) on which the shelf is seated, and a mounting portion (rear portion of supporting member 30, includes fixing protrusions 31 and 35) mounted to the storage chamber. 
Park discloses a reinforcing member 40. Park [0029] and [0034]-[0035] disclose:
To the inner side of each supporting member 30, where the first and second fixing protrusions 31 and 35 are formed, is attached a reinforcing member 40 for reinforcing the strength of the supporting member 30, more particularly, the strength of the first and second fixing protrusions 31 and 35 fixed to the frame 20.
The reinforcing member 40 is formed in the same shape as the first and second fixing protrusions 31 and 35 integrally formed at the rear end of the supporting member 30. The reinforcing member 40 is attached to the first and second fixing protrusions 31 and 35 by means of spot welding. It is also possible that the reinforcing member 40 is formed in a shape different from that of the first and second fixing protrusions 31 and 35. In this case, the reinforcing member 40 may be attached to the supporting member 30 by means of screws or other fixing elements.
Since the reinforcing member 40 is attached to the first and second fixing protrusions 31 and 35 as described above, the first and second fixing protrusions 31 and 35 are thicker than the other parts of the supporting member 30. Consequently, the strength of the first and second fixing protrusions 31 and 35 is improved.


Berthaud’s console 7 includes an integral reinforcement 74 that is folded along axis X-X’ and welded in place. Berthaud [0034]-[0037] teach that the reinforcement 74 reinforces the region of the fixing means 75 by doubling the thickness thereof. Berthaud’s reinforcement 74 serves the same purpose as Park’s reinforcing member 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park’s supporting member 30 to include Berthaud’s reinforcement 74, instead of using Park’s reinforcing member 40, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because having the integral reinforcement 74 results in easier installation of a shelf by a user, in that a user no longer has to separately apply a reinforcing member 40 to each supporting member 30.
In the combination, the reinforcement 74 makes obvious “and a reinforcing portion 10integrally extending from the shelf bracket and folded to overlap at least one of the seating portion and the mounting portion” as claimed.
See Berthaud Fig. 3. When the reinforcement 74 is folded, the reinforcement 74 overlaps the seating portion (along edge 71) and the mounting portion (portion that includes fixing means 75).
With respect to claim 2: See Berthaud Figs. 2-3 and [0031]-[0037].
With respect to claim 3: See Park Fig. 3. The fixing protrusion 31 is the claimed “hooking portion”. See Berthaud Figs. 2-3. The axis X-X’ is the claimed “center line”. The portion of reinforcement 74 that forms the upper fixing means 75 is the claimed “hooking reinforcement portion”. 
With respect to claim 4: See Park Fig. 3. The fixing protrusion 35 is the claimed “insertion portion”. See Berthaud Figs. 2-3. The axis X-X’ is the claimed “center line”. The portion of reinforcement 74 that forms the lower fixing means 75 is the claimed “insertion reinforcement portion”. 
With respect to claim 5: Berthaud [0036] teaches that instead of welding the reinforcement 74 in place after folding, any other suitable means may be used, such as rivets or glue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rivet the reinforcement 74 to Park’s supporting member 30, instead of welding, based on Berthaud [0036].
In such a configuration, the rivet is the claimed “coupling protrusion”. Where the rivet passes through the reinforcement 74 or supporting member 30 is the claimed “coupling hole”. 
With respect to claim 8: Park’s two supporting members 30 are the claimed “pair of the shelf brackets”. 
With respect to claim 9: Park’s frame 20 is the claimed “shelf mounting guide”. The holes 21 and 22 in frame 20 are the claimed “plurality of mounting holes”. 

s 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0217305 A1 (Park) in view of WO 2011/083214 A1 (Berthaud) as applied to claim 1 above, and further in view of DE 10 2007 013 900 A1 (Bohnacker) and US 3,115,972 (Schild).
With respect to claim 6: Bohnacker and Schild are both drawn to shelf brackets that are stamped, and then folded to form the final shelf bracket. 
Bohnacker’s carrier 1 is formed from a sheet metal blank 9. A main bending line BL runs along an underside 4 of the carrier, to form a left wing LF and right wing RF of the carrier 1 by folding 180° (Figs. 1-3 and [0032]). The upper side 3 of the carrier 1 is open and forms a slot 11 with slot width SB to receive bottoms 23 and 24 of shelves therein (Figs. 6-7 and [0037]).
Schild’s end bracket 11 is formed from a single sheet of metal (see Fig. 1) and bent along the dashed lines. Schild Fig. 3 shows the end bracket 11 is bent at 28 along the upper edge thereof, to form a section of double-thickness. The ledge 33 that extends perpendicularly from the double-thickness portion receives a shelf. Schild Col. 3 states that the ledge “thus provides a strong support, transmitting the vertical weight of the shelf directly to the doubled material at the upper end of the bracket”. 
Berthaud, Bohnacker, and Schild all bend over portions of a shelf bracket, yielding portions of double thick material. Schild shows it is known to bend such a shelf bracket along the upper edge thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reinforce Park’s supporting member 30 by bending a reinforcement from the upper edge thereof, as the use of a known technique to improve 
See Park Fig. 4, Schild Fig. 1, and Schild Fig. 4. The bottom of Park’s shelf 10 includes a not-numbered projection that appears would rest on Schild’s ledge 33. Because Schild discloses the ledge 33 is for supporting the vertical weight of a shelf and transmits the weight of the shelf to the doubled material to provide strong support, it is obvious to modify Park’s supporting member 30 to be folded over like Schild’s bracket 11 in order to support Park’s shelf 10. This makes obvious overlapping the seating portion as claimed. 
The purpose of Park’s reinforcing member 40 is to provide a region of increased material thickness at the fixing protrusions 31 and 35, to thereby provide increased strength (Park [0035]).
Berthaud’s folded-over reinforcement 74 serves the same purpose as Park’s reinforcing member 40, but is folded along the rear edge of the bracket. Bohnacker’s hooks 12 and 13 are provided as double-thick portions, but are not folded from the top edge of the bracket. Schild’s hooks 13 are not provided in double thickness. 
Even though Schild’s hooks 13 are not provided in double thickness from the portion folded at 28, the combination of prior art as a whole makes obvious folding over material from the top edge of Park’s supporting member 30 to overlap the fixing protrusions 31 and 35. This is obvious to provide the region of increased thickness at the fixing protrusions 31 and 35 that is desired by Park, while having the region of increased thickness integrally formed with and folded from the supporting member 30. 

The combination of prior art as a whole makes obvious overlapping the mounting portion as claimed. 
With respect to claim 7: Berthaud [0036] teaches that instead of welding the reinforcement 74 in place after folding, any other suitable means may be used, such as rivets or glue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rivet the reinforcement 74 to Park’s supporting member 30, instead of welding, based on Berthaud [0036].
In such a configuration, the rivet is the claimed “coupling protrusion”. Where the rivet passes through the reinforcement 74 or supporting member 30 is the claimed “coupling hole”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637